Title: To Benjamin Franklin from Gaspard-Bonaventure-Timothée Ferry: Résumé, 28 March 1783
From: Ferry, Gaspard-Bonaventure-Timothée
To: Franklin, Benjamin


<Marseille, March 28, 1783, in French: You will probably be surprised that a young man barely 20 years old, a runt in the field of physics, would take the liberty of writing to you. I am motivated by the spirit of emulation, which obliges great men to enlighten those who ask for instruction. My teacher, père Aubert, favors your view of the Leyden jar over that of the abbé Nollet. While I was initially skeptical, I eventually came to the same opinion. Still, while I regard your theory of attraction and repulsion as one of the most beautiful discoveries, I have the audacity to claim that it is not supported by physical explanations. I base this assertion on what appears starting on page 208 of d’Alibard’s 1756 translation of your letters. [Ferry summarizes and quotes at length passages about the nature of glass and how it receives and repels electrical fluid.] I confess that I never liked abstract ideas in physics, including the terms attraction and repulsion. M. Nollet demanded that you explain your theory on the basis of some solid reason derived from the nature of the bodies. I now offer such an explanation: glass itself is elastic, even in the middle layer where the pores are smallest. The Leyden shock results from the elastic spring of the inner surface of the glass, which is bursting with electrical fluid. Moreover, the elasticity of glass can also explain the central mystery of the Leyden jar: why one cannot charge it when the jar is insulated. If the jar is insulated, the outer surface must retain its electrical fluid. Therefore, it does not allow the inner surface to expand and take in a quantity of excess electrical fluid. The elasticity also explains why the jar works better when filled with hot water than with cold (hot water dilates the pores of the glass) and why thin glass works better than thick glass (thin glass is more elastic).
If you deign to honor me with a response, please give the reply to the person who delivered the present letter. And, because someone who knows I wrote to you might try to send me a false reply, please put on the address sheet this distinctive mark [an infinity symbol].>
